Citation Nr: 0719419	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  01-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disability, 
to include allergic rhinitis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for a heart disability, 
including mitral regurgitation.  

5.  Entitlement to service connection for positional vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision and was remanded in June 
2004.  As detailed below, the Board is denying the claim for 
service connection for a heart disability, and has determined 
that new and material evidence has not been submitted to 
reopen the claim for service connection for left ear hearing 
loss.  However, the Board has determined that new and 
material evidence has been submitted to reopen the claims for 
service connection for right ear hearing loss and for a sinus 
disability.  These claims (on the merits), as well as the 
claim for service connection for positional vertigo, are 
being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  By a March 1994 rating decision, the RO denied service 
connection for allergic rhinosinusitis and bilateral hearing 
loss; the veteran did not appeal this rating decision.

2.  Regarding the claims for service connection for allergic 
rhinosinusitis and for right ear hearing loss, the evidence 
submitted since the March 1994 final RO rating decision was 
not previously considered, bears on the matters at issue, and 
is so significant that it must be considered to fairly decide 
these claims.

3.  Regarding the claim for service connection for left ear 
hearing loss, evidence submitted since the March 1994 final 
RO rating decision is cumulative.

4.  No competent medical evidence links the veteran's current 
heart disability, including mitral regurgitation, to service.


CONCLUSIONS OF LAW

1.  A March 1994 rating decision which denied service 
connection allergic rhinitis and bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2006).

2.  The veteran has presented new and material evidence to 
reopen the claim for service connection for a sinus 
disability, to include allergic rhinitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran has presented new and material evidence to 
reopen the claim for service connection for right ear hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

4.  The veteran has not presented new and material evidence 
to reopen the claim for service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).

5.  The criteria for service connection for a heart 
disability, including mitral regurgitation, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, new and material evidence has not been 
submitted to reopen the claim for service connection for left 
ear hearing loss, and service connection for a heart 
disability, including mitral regurgitation, is not warranted.  
A discussion of whether VA has met its duties to notify and 
assist the veteran regarding these two claims is necessary.    

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO clearly advised the veteran of the four elements 
required by Pelegrini II in a June 2004 letter.  

This letter also advised the veteran as to the type of 
evidence needed to reopen his claim for service connection 
for left ear hearing loss, i.e., the meaning of the terms 
"new" and "material."  See Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006).  In this letter, the RO also notified the 
veteran of what constituted "material" evidence in the 
context of his claim to reopen, including notice as to the 
basis on which the underlying claim for service connection 
was previously denied.  Id.  After sending the veteran this 
letter (as well as development letters in January 2001, May 
2001, May 2005, August 2005, and June 2006), VA readjudicated 
his claims in a December 2006 supplemental statement of the 
case.    

The veteran has not been advised, by separate letter, about 
the type of evidence necessary to establish a rating and 
effective date for the disabilities on appeal (although this 
very language was included in the supplemental statement of 
the case sent to the veteran in December 2006).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless (as detailed below), the preponderance of the 
evidence is against the veteran's claims and any question as 
to the appropriate effective date or disability rating to be 
assigned for either left ear hearing loss or a heart 
disability is moot.  Thus, the veteran is not prejudiced in 
this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sanders v. Nicholson, No. 2006-7001 (Fed. Cir. May 
16, 2007).  

Service medical records have been obtained, as have numerous 
post-service VA and private treatment records.  The veteran 
underwent pertinent VA examinations in September and October 
of 1999, and the reports of these examinations have been 
associated with the claims file.  Neither the veteran nor his 
representative have indicated that there are any outstanding 
records.  In fact, in April 2006 the veteran indicated in 
writing that he had no other information or evidence to give 
VA to substantiate his claim.  He asked that his claims be 
decided as soon as possible.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of these claims.

II.  Claims to reopen

By a March 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and allergic rhinitis.  
The RO provided the veteran notice of the rating decision in 
April 1994, together with his appellate rights.  However, he 
did not file a notice of disagreement and this rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160, 20.200, 20.302, 20.1103. 

The veteran sought to reopen his claims for service 
connection in a July 1999 written statement.  To reopen a 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  The applicable regulation 
reads (in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Evidence received since the March 1994 rating decision is 
presumed credible for the purposes of reopening the claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).  

The March 1994 denials of service connection were based (in 
part) on the fact that the veteran did not present evidence 
of current hearing loss or sinus disabilities.  Evidence 
received since this rating decision includes the reports of a 
March 1999 private audiology evaluation and an October 1999 
VA audiology examination.  Both reports reveal hearing loss 
for VA purposes (as defined by 38 C.F.R. § 3.385) in the 
right ear.  Similarly, a March 1999 outpatient report 
reflects a diagnosis of rhinitis.  These documents were not 
considered previously and are so significant that they must 
be reviewed in connection with the claims for service 
connection for right ear hearing loss and a sinus disability.  
However, these now-reopened claims require further 
evidentiary development, and the Board will discuss VA's 
duties to notify and assist in a subsequent decision (if the 
claims remain denied following remand).  

Neither the March 1999 private audiology report nor the 
October 1999 VA audiology report reflect hearing loss of the 
left ear (again, for VA purposes under 38 C.F.R. § 3.385).  
In fact, no medical records associated with the claims file 
since the March 1994 rating decision reflect hearing loss of 
the left ear for VA purposes.  Likewise, none of these 
records include an opinion relating any left ear hearing loss 
to service (another basis for the RO's March 1994 denial of 
service connection).    

In various written statements (submitted in July 1999, 
February 2001, and November 2004) the veteran has intimated 
that he has current left ear hearing loss related to noise 
exposure in service.  Yet these statements essentially repeat 
assertions he made in a July 1993 VA claims form and at an 
August 1993 VA audio-ear diseases examination, and therefore 
they are merely cumulative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Furthermore, where the issue 
turns on a medical matter, unsupported lay statements (even 
if new) cannot serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The Board has no jurisdiction to consider a previously-
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In this case, the evidence received subsequent to the 
final March 1994 rating decision is not new and material 
concerning left ear hearing loss and does not serve to reopen 
the claim for service connection for that disability. 

III.  Claim for service connection for a heart disability

The veteran claims that he has a current heart disability 
resulting from stress that he experienced during active duty.  
In a July 1999 statement, he asserted that during service he 
had many episodes of chest pain and palpitations that 
produced poor respiration and dizziness.  After service, he 
reportedly suffered from constant episodes of palpitation 
(tachycardia), chest pressure, dizziness, and poor 
respiration that progressively interfered with his daily life 
and ability to work.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for cardiovascular diseases is presumed if 
it is manifested to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

There is evidence of a current disability: the veteran was 
first diagnosed as having mild mitral valve regurgitation by 
a private physician in February 1999.  This was over five 
years after discharge, so presumptive service connection is 
not warranted.  Nevertheless, this diagnosis was confirmed 
following continuous ambulatory monitoring conducted by VA in 
September 1999.  

Service medical records reflect that at an August 1989 
examination (one month after his entrance into active duty), 
the veteran denied any history of palpitation or pounding 
heart, or heart trouble.  Examination revealed a normal heart 
and vascular system.  In September 1992, he sought treatment 
for morning chest pain on the left side, worsened by deep 
breath.  He had no irregular pulse or shortness of breath.  
The chest was minimally tender to palpation but otherwise 
normal.  He was assessed as having costochondritis and 
prescribed Naprosyn.  At an April 1993 separation 
examination, he reported that he had experienced chest pain 
with shortness of breath, dizziness, and palpitation on more 
than one occasion.  Examination again revealed a normal heart 
and vascular system, and a chest x-ray was normal.  

The veteran filed a claim for service connection for chest 
pain in July 1993 (upon separation).  At an August 1993 VA 
examination, he recounted how he had been treated for chest 
pain during active duty.  Examination revealed normal sinus 
rhythm and no murmurs or thrill.  He was diagnosed as having 
(in pertinent part) myositis of the left breast by history.  
Although the RO denied service connection for myositis of the 
left breast by history by a March 1994 rating decision, it 
did not make a determination concerning any heart condition 
per se.  

The problem with the veteran's claim is that no medical 
professional has related his current mitral valve 
regurgitation (or any other heart condition, for that matter) 
to his period of  active duty.  In fact, following a February 
2001 examination (at which his mitral valve condition was 
confirmed), a VA physician asserted that 

[t]he chest pain episodes described [in 
the veteran's] service medical record 
dated Sept 2, 1992, according to [its] 
characteristics, was of musculoske[letal] 
origin and not related to his mitral 
regurgitation.  
  
This opinion was made after the examiner had "carefully 
reviewed" the entire claims folder, and has not been 
contradicted by any other medical professional.  

The veteran himself (most recently in written statements 
submitted in February 2001 and June 2005) has argued that the 
chest pain and palpitations he experienced during service 
were caused not by muscle inflammation but by his underlying 
heart condition.  He has stated that before military service, 
he never experienced these types of symptoms or anything that 
made him suspicious of having a heart condition.  Yet as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Consequently, lay assertions of 
medical etiology cannot constitute evidence upon which to 
grant the claim for service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

The Board acknowledges that in a June 2005 statement, the 
veteran wrote (in pertinent part) that during one in-service 
attack of tachycardia, palpitations, and breathing 
difficulty, he was taken to an off-post clinic for emergency 
treatment.  He could not remember the name of the clinic, but 
did recall that military personnel were exempt from paying 
for health services there.  In any case, during this visit an 
EKG was apparently performed but a doctor could not determine 
the cause of his symptoms.  The private physician told the 
veteran to go to his troop medical clinic (TMC) for further 
investigation, which the veteran did the next day (that TMC 
visit is apparently the one documented in September 1992).  
However, the claims file does not contain documentation of 
the off-post clinic visit.  While this raises the specter of 
missing service medical records, the Board finds that a 
remand is not necessary.  The veteran has merely asserted 
that during this off-post visit an EKG was performed with 
indeterminate results.  At most, this private visit 
essentially mirrored the visit to the TMC the next day: in a 
clinical setting the veteran reported chest pain which 
ultimately was not determined to be related to an underlying 
heart condition.  A remand to obtain documentation of this 
off-post visit would merely delay the final adjudication of 
this appeal.  

In short, the preponderance of the evidence is against 
finding that the veteran currently has a heart disability, 
including mitral regurgitation, which is related to his 
active duty.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a sinus disability, to 
include allergic rhinitis, is reopened and to this extent the 
appeal is granted.

The claim for service connection for right ear hearing loss 
is reopened and to this extent the appeal is granted.

New and material evidence not having been submitted, the 
claim for service connection for left ear hearing loss is not 
reopened.

Service connection for a heart disability, including mitral 
regurgitation, is denied.


REMAND

Sinus disability, to include allergic rhinitis

The veteran has asserted (such as in a November 2004 written 
statement) that while on active duty he experienced a 
constant flow of sputum in his throat, which he thought was 
simply due to colds and adaptation to weather changes.  
Service medical records reflect that in early April 1993, he 
sought outpatient treatment for (in pertinent part) sore 
throat, yellow phlegm from the nose, and sinus congestion.  
Following an examination, he was assessed as having a upper 
respiratory infection.  At his separation examination later 
that month, his sinuses were normal.  However, on a "Desert 
Shield/Storm Out Processing Check List" also dated in April 
1993, he reported a history of sinus irritation and throat 
infection.  

As noted above, a March 1999 outpatient report includes a 
diagnosis of rhinitis.  In light of the sinus symptoms in 
service and the evidence of post-service diagnosis of 
rhinitis, the AMC should schedule a VA sinus examination with 
etiology opinion.  

In a November 2004 statement, the veteran appeared to argue 
that his current sinus condition may have resulted from his 
exposure to a desert environment during Operation Desert 
Shield.  His DD Form 214 confirms that he served in the 
Southwest Asia theater of operations from September 26, 1990, 
to March 16, 1991.  Therefore, the regulatory provisions (38 
C.F.R. § 3.317) concerning service connection for certain 
qualifying chronic disabilities based on service in the 
Southwest Asia theater of operations should be considered 
both by the VA physician in his/her report and by the AMC in 
a supplemental statement of the case.  

Right ear hearing loss 

The veteran claims that he has right ear hearing loss due to 
noise exposure while serving in an artillery unit.  He denies 
any civilian occupational noise exposure.  As noted above, 
right ear hearing loss for VA purposes (38 C.F.R. § 3.385) 
was indicated at a VA audiological examination conducted in 
September 1999.  

The veteran's DD Form 214 confirms that his specialties 
included general field artillery.  At an August 1989 
"periodic" examination (conducted one month after his 
entrance into active duty), right ear pure tone thresholds 
were:



HERTZ


500
1000
2000
3000
4000
10
0
10
15
35

The veteran did not complain of any hearing loss during 
active duty.  However, at his April 1993 separation 
examination, his right ear pure tone thresholds had worsened:



HERTZ


500
1000
2000
3000
4000
30
10
15
35
35

In light of the recent findings of right ear hearing loss and 
the medical records indicating a worsening of right ear 
hearing acuity during service, the AMC should schedule a VA 
ear examination with etiology opinion.  

Vertigo

In a July 1999 statement, the veteran asserted that noise he 
was exposed to while serving in the artillery unit had 
damaged his internal ear and caused vertigo.  

The first medical evidence of this condition is found in the 
report of an electronystagmography (ENG) conducted in March 
1999 (over five years after separation).  This ENG revealed 
low grade direction-changing positional nystagmus, mostly 
consistent with a central nervous system disorder.  

The service medical records are essentially negative for 
complaints of vertigo.  However, the veteran did report a 
history of dizziness at his April 1993 separation examination 
(although this symptom was one of several he reportedly 
experienced in conjunction with chest pain, along with 
shortness of breath and palpitation).  

The veteran underwent a VA examination in September 1999, and 
was diagnosed as having postural vertigo (labyrinthine).  In 
light of the in-service report of dizziness and the post-
service diagnoses of vertigo, the VA ear examiner should also 
be asked about the etiology of any current vertigo.  



Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination of his sinuses.  The examiner 
should review the veteran's medical 
records (including those from active 
duty) and answer the following questions:

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all sinus-
related symptoms, and indicate what 
precipitates and what relieves them.  

b.  Are there any objective medical 
indications that he is suffering 
from sinus symptoms?  

c.  If so, can his sinus symptoms be 
attributed to a known diagnostic 
entity, including allergic rhinitis?  

d.  If the answer to "c." is in 
the affirmative, is it is at least 
as likely as not (i.e., probability 
of at least 50 percent) that this 
diagnosed sinus condition had its 
onset in service?  

e.  If the answer to "c." is in 
the negative (i.e., you are unable 
to ascribe a diagnosis to the 
veteran's sinus symptoms), is there 
affirmative evidence that this 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or was caused by an 
intervening event since his most 
recent departure from service during 
the Gulf War, or results from abuse 
of alcohol or drugs?

2.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  After the audiological testing 
is conducted, the ear examiner should 
review the veteran's medical records 
(including those from his period of 
active duty) for any history of noise 
exposure or significant acoustic trauma, 
and answer the following questions:

a.  Does the veteran currently have 
hearing loss of the right ear?

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent) that the right 
ear hearing loss is related to any 
noise exposure during active duty, 
or was manifested to a compensable 
degree within one year of separation 
in July 1993, or otherwise had its 
onset in service?  

c.  Does the veteran currently have 
vertigo?

d.  If so, is it is at least as 
likely as not that this condition is 
related to active duty, or was 
manifested to a compensable degree 
within one year of separation in 
July 1993?

3.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority (including the criteria 
governing service connection for certain 
qualifying chronic disabilities under 38 
C.F.R. § 3.317).  Allow an appropriate 
period for response and return the case 
to the Board, if in order.
  
The veteran has the right to submit additional evidence and 
argument on these remanded matters.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Remands require expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


